IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41077
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAIME ALEJANDRO CORPUS-GONZALEZ,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                           USDC No. 00-41077
                         --------------------
                             April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jaime Alejandro Corpus-Gonzalez argues that the district

court erred in imposing an enhanced sentence based on his prior

aggravated felony conviction, which was not alleged in the

indictment.     He argues that his prior convictions were an element

of the offense and not merely a sentence enhancement factor.

         Corpus concedes that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for possible Supreme Court review in

light of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41077
                                -2-

(2000).   Apprendi did not overrule Almendarez-Torres.    See

Apprendi, 120 S. Ct. at 2361-62 & n.15; see also United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121

S. Ct. 1214 (2001).

     As Corpus’ arguments on appeal are foreclosed, he has failed

to show that the district court committed error in imposing

sentence.   Corpus’ judgment of conviction is AFFIRMED.